Broyles, C. J.
(After stating the foregoing facts.) Conceding, but not deciding, that the court’s judgment upon the demurrers to the defendant’s plea was correct, we nevertheless think the judgment for the defendant was the only possible legal adjudication of the case. The controlling question is as to the proper construction of the “ war clause ” attached to the policy of insurance sued upon. Counsel for the plaintiff contend, in effect, that under that clause the beneficiary of the insured was entitled to recover the full value of the policy, upon the death of the insured in military service, without the payment of an extra premium for such service, unless the company had actually demanded of the insured such extra premium. On the other hand, counsel for the insurance company contend, in substance, that under the “war clause,” especially when construed in connection with the other material provisions of the policy, it was not obligatory upon the company to ascertain that the insured was intending to enlist in military service, and thereupon to notify him that the company demanded or required a certain sum as an extra premium for such war service, but that it was clearly understood by both parties to the contract that if the insured thereafter entered military service, he must pay an extra premium to keep the policy in force for any amount except for the premiums which he had paid, and that it was incumbent upon the insured, if he desired to keep the policy in force for its full face value, to notify the company of his intention to enter military service, so that the company would have an opportunity to demand of him the extra premium required, under the terms of the “war clause,” for such service.
*316While the law is well settled that any ambiguity in an insurance contract should be construed most strongly against the insurer and most favorably in the interest of the insured, it is equally as well settled that the construction must be a reasonable and not a strained one. In our judgment, even if it be conceded that there is ambiguity in the war-clause of the policy, it would be an unreasonable 'and' a strained construction to hold that under that clause, and the other provisions of the policy, it was the duty of the insurance company to keep such close track of the insured as to ascertain, without any notice from him, that he was about to enlist in military service, and to notify him that the company required of him a certain amount as an extra premium for the war service in which he was about to engage. In our opinion the only sound and reasonable construction of the “war clause,” especially when construed in the light of the other material provisions of the policy sued upon, is as contended by counsel for the defendant. It follows that the court, sitting without the intervention of a jury, did not err in rendering a judgment for the defendant, or subsequently in denying the motion for a new trial.

Judgment affirmed on the main bill of exceptions j cross-bill dismissed.

Luke and Bloodworth, JJ., concur.